Case 7:21-mj-00117 Document 1 Filed on 01/15/21 in TXSD Page 1 of 2




                                                   United States Courts
                                                 Southern District of Texas
                                                          FILED
                                                    January 15, 2021
                                               Nathan Ochsner, Clerk of Court
Case 7:21-mj-00117 Document 1 Filed on 01/15/21 in TXSD Page 2 of 2
